 Case 1:19-cv-01377-RGA Document 11 Filed 12/09/19 Page 1 of 2 PageID #: 93




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



SYMBOLOGY INNOVATIONS, LLC,                      )
                                                 )
                       Plaintiff,                )
                                                 )   C.A. No.1:19-cv-1377-RGA
       v.                                        )
                                                 )   JURY TRIAL DEMANDED
HELLA GMBH & CO. KGAA, BEHR                      )
HELLA SERVICE GMBH, BEHR HELLA                   )
SERVICE NORTH AMERICA, LLC AND                   )
HELLA AUTOMOTIVE SALES, INC.,                    )
                                                 )
                       Defendants.


                UNOPPOSED MOTION TO STAY DEADLINES AND NOTICE OF
                                  SETTLEMENT


       Plaintiff Symbology Innovations, LLC, by and through undersigned counsel and subject

to the approval of this Court, hereby files this Unopposed Motion to Stay All Deadlines and

Notice of Settlement, and in support thereof, respectfully shows the Court as follows:

       All matters in controversy between Plaintiff and Defendants have been settled in

principle. The parties are in the process of memorializing the terms of a written settlement

agreement. The parties anticipate that they will be able to perform such terms within 14 days.

Accordingly, Plaintiff respectfully requests that the Court grant a stay of the proceedings

between the parties, including all deadlines, until December 23, 2019. Defendant is unopposed to

the relief requested herein.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay but so that justice may be served


                                                 1
                               UNOPPOSED MOTION TO STAY DEADLINES
 Case 1:19-cv-01377-RGA Document 11 Filed 12/09/19 Page 2 of 2 PageID #: 94




Dated: December 9, 2019                    Respectfully Submitted,

                                           /s/Stamatios Stamoulis__________________
                                           Stamatios Stamoulis (#4606)
                                            Richard C. Weinblatt (#5080)
                                           800 N. West Street, Third Floor
                                           Wilmington, DE 19801
                                           (302) 999-1540
                                           stamoulis@swdelaw.com
                                           weinblatt@swdelaw.com


                                           KIRK J. ANDERSON (SBN 289043)
                                           ATTORNEY PRO HAC VICE
                                           kanderson@budolaw.com
                                           BUDO LAW P.C.
                                           5610 Ward Rd., Suite #300
                                           Arvada, CO 80002
                                           (720) 225-9440 (Phone)
                                           (720) 225-9331 (Fax)

                                           Attorneys for Plaintiff Symbology Innovations,
                                                   LLC


       SO ORDERED this _____ day of ___________________, 2019.


                                           UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically filed the above documents

with the Clerk of Court using CM/ECF which will send electronic notification of such filings to

all registered counsel.

                                                   /s/ Stamatios Stamoulis
                                                   Stamatios Stamoulis #4606


                                              2
                          UNOPPOSED MOTION TO STAY DEADLINES
